Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on April 13, 2020. Claims 1-14 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sledz et al (US Patent No: 9,632,892) in view of Jensen (US PGPub No: 2019/0087605), hereafter referred to as Sledz and Jensen, respectively.

With regards to claim 1, Sledz teaches through Jensen, a consensus method implemented by a first node, comprising: sending a service request to M backup nodes, wherein the first node is a primary node running an instance, wherein the M backup nodes are backup nodes running the instance, and wherein M is a positive integer (Sledz teaches a client and source cluster (i.e. first/primary node) and target cluster (i.e. backup nodes); see column 1, line 66 and column 2, lines 11-14, Sledz. The target cluster is synced with the source cluster by dynamically mirroring the files and directories (i.e. backup and primary nodes are running the same instances); see column 2, lines 11-24, Sledz.  Sledz goes on to explain an example with at least three nodes (i.e. M is a positive integer) within a cluster but, notes more or less can make up a cluster; see column 12, line 65 – column 13, line 2, Sledz); receiving N pieces of first authentication information from N backup nodes, wherein the N pieces of the first authentication information comprise N signatures of the N backup nodes generating the N pieces of the first authentication information, wherein the N pieces of the first authentication information indicate that the N backup nodes successfully authenticated the service request, and wherein N is a positive integer less than or equal to M (see Jensen below); identifying that N exceeds a first preset threshold (see Jensen); performing the service request in response to identifying that N exceeds the first preset threshold (see Jensen below); and sending first acknowledgement information to the M backup nodes, wherein the first acknowledgement information comprises the N signatures, and wherein the first acknowledgement information enables the M backup nodes to perform the service request (see Jensen below).
While Sledz teaches providing failover within a network that allows for recovery and utilizes tokens, Sledz does not explicitly detail the amount of backup nodes in relation to signatures. In the same field of endeavor Jensen also teaches a network that provides for recovery; see abstract and paragraph 72, Jensen. In particular, Jensen explains how signatures are used for authorization; see paragraphs 11 and 132, Jensen. Jensen goes on to further explain how there are source nodes K and redundant nodes R, which combine to total nodes N, (i.e. N = K+R); see paragraph 10, Jensen. Jensen goes on to explain how the number or redundant nodes R (i.e. N backup nodes) in dependence on a signature is at least 1 (positive integer, also a threshold) and less than or equal to R. Jensen also explains how the number of signatures and redundant nodes can equal K+1, where K is the source node. So the number of redundant nodes and signatures need to be greater than the number of source nodes and the number of signatures is at least 1 and is less than or equal to the number of redundant nodes (i.e. redundant server is authorized to perform by exceeding 1); see paragraphs 98 and 158, Jensen. Signatures are used to identify nodes as authorized entities (i.e. acknowledgement that redundant/backup nodes are authorized); see paragraphs 127-128, Jensen. The presence of redundant nodes allows for improved data recovery; see paragraph 135, Jensen. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Jensen with those of Sledz to allow for redundant nodes within a network.

With regards to claims 2, 8, and 14, Sledz teaches through Jensen, the consensus method of wherein a node cluster comprises the first node and the M backup nodes, wherein the first node and the M backup nodes jointly run the instance, wherein a plurality of instances comprises a primary instance and a secondary instance, wherein the first node is the primary node running a target instance of the instances, wherein the M backup nodes are the backup nodes running the target instance, wherein the consensus method further comprises obtaining, using the M backup nodes, a consensus to replace the primary instance with the target instance as a new primary instance, and wherein a throughput of the target instance is higher than a throughput of the primary instance (Sledz explains how each separate cluster of nodes runs a separate instance of the base operating system (i.e. consensus method with plural instances run jointly) to provide failover (i.e. replace); see column 5, lines 33-36, Sledz).

With regards to claims 4 and 10, Sledz teaches through Jensen, the consensus method wherein a backup node running the instance is an alternate primary node of the instance, and wherein the alternate primary node is configured to replace the primary node running the instance to become a new primary node running the instance (see failover and replicate; see column 6, lines 36-53, Sledz).  

With regards to claims 5 and 11, Sledz teaches through Jensen, the consensus method wherein alternate primary nodes running two different instances are different (Sledz explains nodes within clusters can vary configurations and need not be uniform; see column 13, lines 32-34, Sledz).  

With regards to claims 6 and 12, Sledz teaches through Jensen, the consensus method wherein alternate primary nodes running the instance comprise different priorities, and wherein an alternate primary node comprising a highest priority is configured to replace the primary node to become the new primary node (Sledz explains how nodes can be assigned and then reassigned; see column 12, lines 44-50, Sledz).  

With regards to claim 7, Sledz teaches through Jensen, a consensus method implemented by a second node, comprising: receiving a service request from a first node, wherein the first node is a primary node running an instance, wherein the second node is one of M backup nodes running the instance, and wherein M is a positive integer (Sledz teaches a client and source cluster (i.e. first/primary node) and target cluster (i.e. backup nodes); see column 1, line 66 and column 2, lines 11-14, Sledz. The target cluster is synced with the source cluster by dynamically mirroring the files and directories (i.e. backup and primary nodes are running the same instances); see column 2, lines 11-24, Sledz.  Sledz goes on to explain an example with at least three nodes (i.e. M is a positive integer) within a cluster but, notes more or less can make up a cluster; see column 12, line 65 – column 13, line 2, Sledz); authenticating the service request to generate first authentication information, wherein the first authentication information comprises a signature of the second node, and wherein the first authentication information indicates that the second node successfully authenticated the service request; sending the first authentication information to the first node; receiving a first acknowledgement message from the first node, wherein the first acknowledgement message comprises respective signatures of N backup nodes, wherein the first 37Atty. Docket No. 4747-38600 (85615164US04) acknowledgement message indicates that a quantity N of pieces of first authentication information received by the first node exceeds a first preset threshold, and wherein N is a positive integer less than or equal to M; and performing the service request (see Jensen below).  
While Sledz teaches providing failover within a network that allows for recovery and utilizes tokens, Sledz does not explicitly detail the amount of backup nodes in relation to signatures. In the same field of endeavor Jensen also teaches a network that provides for recovery; see abstract and paragraph 72, Jensen. In particular, Jensen explains how signatures are used for authorization; see paragraphs 11 and 132, Jensen. Jensen goes on to further explain how there are source nodes K and redundant nodes R, which combine to total nodes N, (i.e. N = K+R); see paragraph 10, Jensen. Jensen goes on to explain how the number or redundant nodes R (i.e. N backup nodes) in dependence on a signature is at least 1 (positive integer, also a threshold) and less than or equal to R. Jensen also explains how the number of signatures and redundant nodes can equal K+1, where K is the source node. So the number of redundant nodes and signatures need to be greater than the number of source nodes and the number of signatures is at least 1 and is less than or equal to the number of redundant nodes (i.e. redundant server is authorized to perform by exceeding 1); see paragraphs 98 and 158, Jensen. Signatures are used to identify nodes as authorized entities (i.e. acknowledgement that redundant/backup nodes are authorized); see paragraphs 127-128, Jensen. The presence of redundant nodes allows for improved data recovery; see paragraph 135, Jensen. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Jensen with those of Sledz to allow for redundant nodes within a network.

With regards to claim 13, Sledz teaches through Jensen, a cluster system, comprising: M backup nodes configured to run an instance, wherein M is a positive integer; and a first node coupled to the M backup nodes, wherein the first node is a primary node running the instance, and wherein the first node is configured to: send a service request to the M backup nodes (Sledz teaches a client and source cluster (i.e. first/primary node) and target cluster (i.e. backup nodes); see column 1, line 66 and column 2, lines 11-14, Sledz. The target cluster is synced with the source cluster by dynamically mirroring the files and directories (i.e. backup and primary nodes are running the same instances); see column 2, lines 11-24, Sledz.  Sledz goes on to explain an example with at least three nodes (i.e. M is a positive integer) within a cluster but, notes more or less can make up a cluster; see column 12, line 65 – column 13, line 2, Sledz); receive N pieces of first authentication information from N backup nodes, wherein the N pieces of the first authentication information comprise N signatures of the N backup nodes generating the N pieces of the first authentication information, wherein the N pieces of the first authentication information indicate that the N backup nodes generating the N pieces of the first authentication information successfully authenticated the service 
While Sledz teaches providing failover within a network that allows for recovery and utilizes tokens, Sledz does not explicitly detail the amount of backup nodes in relation to signatures. In the same field of endeavor Jensen also teaches a network that provides for recovery; see abstract and paragraph 72, Jensen. In particular, Jensen explains how signatures are used for authorization; see paragraphs 11 and 132, Jensen. Jensen goes on to further explain how there are source nodes K and redundant nodes R, which combine to total nodes N, (i.e. N = K+R); see paragraph 10, Jensen. Jensen goes on to explain how the number or redundant nodes R (i.e. N backup nodes) in dependence on a signature is at least 1 (positive integer, also a threshold) and less than or equal to R. Jensen also explains how the number of signatures and redundant nodes can equal K+1, where K is the source node. So the number of redundant nodes and signatures need to be greater than the number of source nodes and the number of signatures is at least 1 and is less than or equal to the number of redundant nodes (i.e. redundant server is authorized to perform by exceeding 1); see paragraphs 98 and 158, Jensen. Signatures are used to identify nodes as authorized entities (i.e. acknowledgement that redundant/backup nodes are authorized); see paragraphs 127-128, Jensen. The presence of redundant nodes allows for improved data recovery; see paragraph 135, Jensen. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Jensen with those of Sledz to allow for redundant nodes within a network.


The obviousness motivation applied to independent claims 1, 7, and 13, are applicable to their respective dependent claims.


Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456